El Juez Asociado Señor Texidor,
emitió la opinión del tribunal.
El demandante consiguió sentencia contra el municipio demandado por $5,000 como valor razonable de ciertos ser-vicios profesionales. El municipio apela y dice que la corte de distrito erró al llegar a la conclusión de que el deman-dado solicitó y obtuvo los servicios de que se trata, y al resolver que entre las partes bubo un contrato de locación de servicios profesionales.
En la opinión radicada por el juez de distrito éste indica que al tiempo de una entrevista que celebraron el deman-dante y el alcalde del municipio nada se dijo acerca del valor de los honorarios ni respecto a quién los pagaría. El apelante pretende que de este aserto deduzcamos que no me-dió una conjunción de voluntades, y, por ende, que no bubo contrato. También se bace algún hincapié en otro contrato habido previamente entre el municipio y Alejandro Laborde Quintero con respecto a las diligencias tendientes a obtener un préstamo para el municipio, por virtud del cual Laborde se comprometió a suministrar los servicios de un abogado *283en caso de litigio. Aquí el apelante arguye que Laborde, y no el municipio, es responsable de los servicios prestados.
El demandante nada tnvo que ver con el contrato entre el municipio y Laborde, y nada supo de él basta después que se babía dictado sentencia en la acción en que se rindie-ron los servicios de qne abora se trata, y después de haberse aprobado nn memorándum de costas y honorarios de abogado en el mismo. El demandante vió por primera vez copia del contrato en poder de Laborde, cuando éste entabló acción re-lativa al mismo en contra del municipio.
Laborde le presentó al demandante el alcalde, y desapa-reció. No se ha demostrado que tuviera alguna otra cone-xión con el litigio que dió lugar a la presente controversia. La primera entrevista del demandante fué con el alcalde, que entonces, y desde aquel momento, representó al munici-pio en todas sus relaciones con el demandante, y quien su-ministró todos los datos e información necesarios para la defensa que fué conducida a feliz término por eb demandante. Estos y otros hechos bosquejados por el juez sentenciador plenamente justifican las dos primeras conclusiones que ahora se señalan como error.
La corte inferior también resolvió que el contrato con Laborde no incluía la obligación de proporcionar un abogado en un procedimiento de la clase a que pertenecían los servi-cios prestados en este caso y cuyo valor se trata de recobrar aquí. No se señala como error esta conclusión.
La tercera contención del apelante es que los servicios de que se trata no valían razonablemente $5,000. En el pleito en que se rindieron estos servicios, la Corte de Distrito de Aguadilla aprobó un memorándum de costas y honorarios de abogado que incluía una partida de $5,000 como honorarios de abogado. Aparte de cualquier cuestión de res judicata o estoppel, la acción de la Corte de Distrito de Aguadilla al conceder esta partida tenía derecho a que se le acreditara al-gún valor. En el caso de autos hubo prueba testifical en torno a la naturaleza de las cuestiones envueltas en la deci-*284sión anterior y al carácter y cantidad del trabajo realizado por el abogado, aquí demandante.
Como abogado del municipio, el aquí demandante no sólo derrotó la acción anterior en la Corte de Distrito de Agua-dilla, si que también obtuvo la confirmación de esa sentencia en apelación. El presente pleito fué entablado con el fin de cobrar el valor razonable de los servicios rendidos en aquella apelación, así como en la corte inferior. El valor del tra-bajo realizado en aquella apelación no podía ser incluido en el memorándum de costas aprobado por la Corte de Distrito de Aguadilla, ni concedido por esa corte. Esta circunstan-cia, así como las declaraciones a que se refiere el párrafo anterior, parece haber sido pasada por alto por la corte de dis-trito en el presente caso. Empero, el juez sentenciador sí tomó en consideración el hecho de que los $5,000 concedidos por la Corte de Distrito de Aguadilla necesariamente no re-presentaban el valor total de los servicios que en realidad se prestaron en la corte de distrito. Según se indica en la relación del caso y opinión, el valor razonable de tales ser-vicios constituía un máximo.
La concesión que en efecto se hizo pudo haber represen-tado un cálculo conservador de tal valor, o cualquier parte del mismo, de acuerdo con circunstancias que no están rela-cionadas en forma alguna con la cuestión del valor.
Bajo el número quinto en la demanda en este caso, se alegó que en procedimiento para aprobación de memorándum de costas, el ahora demandante, por y en beneficio del munici-pio de Isabela, había presentado a la Corte de Distrito de Aguadilla un memorándum en el que figura la cantidad de $5,000 para honorarios de abogado, y al que dio su aproba-ción la dicha corte por resolución de julio 18, 1926, que es firme y ejecutoria; y tal alegación fué admitida por la parte demandada en este caso. Aparte de la situación en que se coloca la demandada, o sea, el municipio de Isabela, por tal admisión y por sus propios actos, no encontramos que la Corte de Distrito de San Juan, al juzgar del presente caso, y *285teniendo en cuenta esa resolución firme, baya procedido con error fijando la cantidad para honorarios de abogado en la misma forma que fue fijada por la dicha resolución, con la anuencia del municipio de Isabela. No creemos que en estas condiciones pueda establecerse modificación alguna en tal cuantía, dados los términos de la presente apelación.
No hallamos abuso de discreción respecto a la cantidad fijada en la sentencia recurrida, la que debe confirmarse.
Los Jueces Presidente Señor del Toro y Asociado Señor Hutchison disintieron.